60 F.3d 831NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Herbert L. WHITNER, Appellant,v.QUICKTRIP CORPORATION;  David Hampton;  Battle UniformCompany;  State of Missouri;  Missouri StateHighway Patrol;  Missouri EmploymentSecurity Division; MissouriAttorney General, Appellees.
No. 95-1685.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 12, 1995.Filed:  July 14, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
In this civil RICO action, former Missouri Highway Patrol trooper Herbert L. Whitner appeals the District Court's1 dismissal of his complaint for failure to state a claim.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the District Court was clearly correct.  We affirm for the reasons stated in the District Court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri